Motion for leave to dispense with printing granted insofar as to permit the appeal to he heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and flies 6 typewritten or 19 mimeographed copies of appellant’s points together with the original record with this court on or before May 8, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before May 23, 1962. Concur — Valente, J. P., Stevens, Eager, Steuer and Bergan, JJ.